DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 5/4/2021 has been entered.
The drawings were received on 5/4/2021.  These drawings are accepted.
The objections over the Drawings presented in the Office Action mailed 2/5/2021 have been withdrawn based on the amendment filed 5/4/202.
The rejections under 35 U.S.C. 112(b) presented in the Office Action mailed 2/5/2021 have been withdrawn based on the amendment filed 5/4/2021.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 29 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thornton (US 5,938,317).
With regards to Claim 29, Thornton discloses an optical structure for controlling distribution of light generated by a light source (see column 6 lines 17-30 and Figure .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 13-17, 19, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (DE 1121562; please see the copy attached to the Office Action mailed 2/5/2021, re-mailed on 4/20/2021, for translation) in view of Waterbury (US 2,142,467).
With regards to Claim 1, Schmidt discloses an optical structure for controlling distribution of light generated by a light source [3], the optical structure comprising: a primary optic (comprising the reflector portion [1] shaped substantially as a parabola in cross-section, see paragraphs 5 and 11 and Figure 2) disposed relative to the light source [3] (see paragraph 11 and Figure 2) and configured to reflect light generated by the light source [3] towards a target region (see paragraph 11 and Figure 2; the primary optics [1] is a reflector substantially configured to reflect light from light source [3] towards a target region); and a secondary optic (comprising an optic [8] disposed above the light source as seen in Figure 2) disposed and aligned relative to the primary optic [1] (see paragraph 11 and Figure 2), wherein the secondary optic [8] is configured to at least partially block light generated by the light source [3] from illuminating a region outside the target region (see paragraphs 5, 7, and 11 and Figure 2; optics [8] are substantially configured to reduce glare, thereby substantially configured to at least partially block light generated by the light source [3] from illuminating a region outside the target region).
Schmidt does not explicitly disclose the secondary optic is a curved secondary optic.
Waterbury teaches a curved secondary optic [12] disposed and aligned relative to the primary optic [11], wherein the curved secondary optic [12] is configured to at least partially block light generated by the light source from illuminating a region outside the target region (see column 1 lines 46-50 and column 2 lines 37-47 and Figures 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the secondary optic of Schmidt et al. to include a curved secondary optic as taught by Waterbury.  One would have been motivated to do so in order to direct light rays more in a chosen direction (see Waterbury column 2 lines 44-47).

With regards to Claim 2, Schmidt and Waterbury disclose the optical structure as discussed above with regards to Claim 1.
Schmidt further discloses the primary optic [1] comprises a parabolic shaped reflector (see paragraph 5 and Figure 2); and the light source [3] is positioned at a focus of the parabolic shaped reflector (see paragraph 9).

With regards to Claim 3, Schmidt and Waterbury disclose the optical structure as discussed above with regards to Claim 2.
Schmidt further discloses the primary optic [1] further comprises a visor [6] attached to an outer periphery of the parabolic shaped reflector (see paragraph 11 and Figure 2; the visor [6] extends from a lower end of the parabolic reflector of primary optics [1], thereby substantially being attached to a lower outer periphery of the parabolic shaped reflector), the visor [6] configured to further block the light generated by the light source[4]  from illuminating the region outside the target region (see paragraph 11).

With regards to Claim 13, Schmidt and Waterbury disclose the optical structure with curved secondary optic as discussed above with regards to Claim 1.
Schmidt further discloses one or more properties of the curved secondary optic [8] are configured based on a desired cut-off angle for at least partially blocking light generated by the light source [3] from illuminating the region outside the target region, wherein the one or more properties comprise at least the following: tilt, orientation, dimensions, relative position, biasing, reflectivity, size, or shape (see paragraphs 5, 7, and 11; the secondary optics [8] are configured to deflect light to reduce glare based on an orientation of the optical structure, are reflective, and are individually adjustable and lockable, thereby the secondary optics substantially have at least one of the properties of tilt, orientation, dimensions, relative position, biasing, reflectivity, size, or shape configured based on a desired cut-off angle for at least partially blocking light generated by the light source [3] from inducing unwanted glare on a sports field).

With regards to Claim 14, Schmidt discloses a lighting device comprising a light module, comprising: a light source [3] (see paragraph 11 and Figure 2); and an optical structure for controlling distribution of light generated by the light source [3], the optical structure comprising: a primary optic (comprising the reflector portion [1] shaped substantially as a parabola in cross-section, see paragraphs 5 and 11 and Figure 2) disposed relative to the light source [3] and configured to reflect light generated by the light source [3] towards a target region (see paragraph 11 and Figure 2; the primary optic [1] is a reflector substantially configured to reflect light from light source [3] towards a target region); and a secondary optic [8] disposed and aligned relative to the primary optic [1], wherein the secondary optic [8] is configured to at least partially block light generated by the light source [3] from illuminating a region outside the target region (see paragraphs 5, 7, and 11 and Figure 2; optic [8] disposed above the light source [3] is substantially configured to reduce glare, thereby substantially configured to at least partially block light generated by the light source [3] from illuminating a region outside the target region).
Schmidt does not explicitly disclose the lighting device comprises a plurality of light modules.  However, Schmidt does disclose the lighting device is intended for illuminating sports fields (see Schmidt paragraph 4) and furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include a plurality of light modules since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Therefore, one of ordinary skill in the art would be able to utilize a plurality of light modules in the lighting device of Schmidt in order to provide sufficient lighting to adequately illuminate a sports field.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Schmidt to include a plurality of light modules.  One would have been motivated to do so in order to provide sufficient lighting to adequately illuminate a sports field.
Schmidt does not explicitly disclose the secondary optic is a curved secondary optic.
Waterbury teaches a curved secondary optic [12] disposed and aligned relative to the primary optic [11], wherein the curved secondary optic [12] is configured to at least partially block light generated by the light source from illuminating a region outside the target region (see column 1 lines 46-50 and column 2 lines 37-47 and Figures 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the secondary optic of Schmidt et al. to include a curved secondary optic as taught by Waterbury.  One would have been motivated to do so in order to direct light rays more in a chosen direction (see Waterbury column 2 lines 44-47).

With regards to Claim 15, Schmidt and Waterbury disclose the optical structure as discussed above with regards to Claim 14.
Schmidt further discloses the primary optic [1] comprises a parabolic shaped reflector (see paragraph 5 and Figure 2); and the light source [3] is positioned at a focus of the parabolic shaped reflector (see paragraph 9).

With regards to Claim 16, Schmidt and Waterbury disclose the optical structure as discussed above with regards to Claim 15.
Schmidt further discloses the primary optic [1] further comprises a visor [6] attached to an outer periphery of the parabolic shaped reflector (see paragraph 11 and Figure 2; the visor [6] extends from a lower end of the parabolic reflector of primary optics [1], thereby substantially being attached to a lower outer periphery of the parabolic shaped reflector), the visor [6] configured to further block the light generated by the light source [3] from illuminating the region outside the target region (see paragraph 11).

With regards to Claims 4 and 17, Schmidt and Waterbury disclose the optical structure as discussed above with regards to Claim 1 and the lighting device as discussed above with regards to Claim 14 with curved secondary optic.
Schmidt further discloses the secondary optic [8] is a visor that comprises at least one of the following: a reflective surface facing the light source or a biased surface facing the light source [3] (see paragraph 11 and Figures 1 and 2).
Schmidt does not disclose the curved secondary optic is an arc shaped visor.
Waterbury teaches the curved secondary optics [12] is an arc shaped visor (see column 2 lines 37-44 and Figures 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second optic of Schmidt to include a curved second optic being an arc-shaped visor as taught by Waterbury.  One would have been motivated to do so in order to direct the light in a desired direction for a light output distribution (see Waterbury column 2 lines 40-55).

With regards to Claims 6 and 19, Schmidt and Waterbury disclose the optical structure as discussed above with regards to Claim 4 and the lighting device with curved secondary optic as discussed above with regards to Claim 17.
Schmidt further discloses the secondary optic [8] is attached to the primary optic [1] in an upper half portion (see Figures 1 and 2; the secondary optic [8] is attached to the primary optic such that secondary optic [8] is located at least in the upper half portion of primary optics [1]).

With regards to Claim 26, Schmidt and Waterbury disclose the lighting device with curved secondary optic as discussed above with regards to Claim 14.
Schmidt further discloses one or more properties of the curved secondary optic [8] are configured based on a desired cut-off angle for at least partially blocking light generated by the light source [3] from illuminating the region outside the target region, wherein the one or more properties comprise at least the following: tilt, orientation, dimensions, relative position, biasing, reflectivity, size, or shape (see paragraphs 5, 7, and 11; the secondary optics [8] are configured to deflect light to reduce glare based on an orientation of the optical structure, are reflective, and are individually adjustable and lockable, thereby the secondary optics substantially have at least one of the properties of tilt, orientation, dimensions, relative position, biasing, reflectivity, size, or shape configured based on a desired cut-off angle for at least partially blocking light generated by the light source [3] from inducing unwanted glare on a sports field).

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (DE 1121562; please see the copy attached to the Office Action mailed 2/5/2021, re-mailed on 4/20/2021, for translation) as modified by Waterbury (US 2,142,467), further in view of Ensor et al. (US 1,397,803).
With regards to Claims 5 and 18, Schmidt and Waterbury disclose the optical structure as discussed above with regards to Claim 4 and the lighting device as discussed above with regards to Claim 18 with curved secondary optic.
Schmidt further discloses the secondary optic [8] is attached to the primary optic [1] that allows for adjustment of orientation of the secondary optic [8] (see paragraph 5 and Figures 1 and 2).
Schmidt does not explicitly disclose the secondary optic is attached to the primary optics via a pair of hinges.
Ensor et al. teaches the secondary optic [7] is attached to the primary optic [3] via a pair of hinges [8] that allow for adjustment of orientation of the secondary optic [7] (see column 2 lines 72-81 and lines 91-95 and Figures 1 and 3; secondary optic [7] is substantially attached to primary optic [3] via a pair of hinges [8]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the attachment of the primary optic and secondary optic of Schmidt to include the secondary optic is attached to the primary optic via a pair of hinges as taught by Ensor et al.  One would have been motivated to do so in order to provide an adjustability of the secondary optic when needed (see Ensor et al. column 2 lines 91-95).

Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (DE 1121562; please see the copy attached to the Office Action mailed 2/5/2021, re-mailed on 4/20/2021, for translation) as modified by Waterbury (US 2,142,467), further in view of Wilcox et al. (US 2009/0262532).
With regards to Claims 8 and 21, Schmidt and Waterbury disclose the optical structure as discussed above with regards to Claim 1 and the lighting device as discussed above with regards to Claim 14 with curved secondary optic.
Schmidt further discloses the secondary optic [8] comprises reflective material (see paragraph 5; the secondary optic [8] is reflective on a side facing the light source [3], thereby substantially comprising a reflective material).
Schmidt does not disclose the secondary optic comprises optically reflective silicone. 
Wilcox et al. teaches the secondary optic [28] comprises optically reflective silicone (see paragraphs 48 and 53 and Figure 10; secondary optic [28] is comprised of a silicone material, and comprise a reflective surface [44], thereby secondary optic [28] substantially comprise optically reflective silicone).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the secondary optic of Schmidt to include optically reflective silicone as taught by Wilcox et al.  One would have been motivated to do so in order to form the secondary optic of a soft, closed-cell material (see Wilcox et al. paragraph 48).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (DE 1121562; please see the copy attached to the Office Action mailed 2/5/2021, re-mailed on 4/20/2021, for translation) as modified by Waterbury (US 2,142,467), further in view of Kaminski et al. (US 2007/0115655).
With regards to Claim 27, Schmidt and Waterbury disclose the lighting device as discussed above with regards to Claim 14.
Schmidt does not disclose the light source comprises a linear arrangement of a plurality of light emitting devices (LEDs); and each of the plurality of LEDs have a corresponding cut-off angle for at least partially blocking light generated by that LED from illuminating a corresponding region outside the target region.
Kaminski et al. teaches the light source comprises a linear arrangement of a plurality of light emitting devices (LEDs) [120] (see paragraph 34 and Figure 1); and each of the plurality of LEDs [120] have a corresponding cut-off angle for at least partially blocking light generated by that LED [120] from illuminating a corresponding region outside the target region (see paragraphs 33 and 34 and Figure 1; the arrangement of LEDs [120] is such that secondary optics [117] will cut off light emitted by such LEDs [120], thereby substantially creating a corresponding cut-off angle for at least partially blocking light generated by that LED [120] from illuminating a corresponding region outside the target region).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light source of Schmidt to include a linear arrangement of a plurality of light emitting devices (LEDs); and each of the plurality of LEDs have a corresponding cut-off angle for at least partially blocking light generated by that LED from illuminating a corresponding region outside the target region as taught by Kaminski et al.  One would have been motivated to do so in order to utilize a high efficiency light source.

Response to Arguments
Applicant's arguments filed 5/4/2021 have been fully considered but they are not persuasive.
With regards to the applicant’s argument that Schmidt and Matsuda disclose louver/shutters as secondary optics and are planar with no curvature, the examiner directs the applicant to the above rejections of Claims 1 and 14 over Schmidt in view of Waterbury.  Particularly, Waterbury teaches a curved secondary optic [12] disposed and aligned relative to the primary optic [11], wherein the curved secondary optic [12] is configured to at least partially block light generated by the light source from illuminating a region outside the target region (see Waterbury column 1 lines 46-50 and column 2 lines 37-47 and Figures 1 and 2).  Therefore, the combination of Schmidt and Waterbury does disclose, teach, or suggest at least the limitation of a curved secondary optic as recited in amended Claims 1 and 14.
With regards to the applicant’s argument that Schmidt and Matsuda disclose adjustable shutters/louvers and therefore do not disclose at least the secondary optic being fixedly and immovably disposed and aligned relative to the primary optic as recited in new Claim 29, the examiner directs the applicant to the above rejection of Claim 29.  Particularly, Thornton discloses at least a secondary optic [22] fixedly and immovably disposed and aligned relative to the primary optic [18] (see Thornton column 11 lines 45-49 and column 12 lines 7-122 and Figure 1), wherein the secondary optic [22] is configured to at least partially block light generated by the light source [12] from illuminating a region outside the target region (see Thornton column 10 lines 55-67 and column 11 lines 1-10 and Figure 18).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the prior art discussed in this action, the applicant is directed to form 892, and particularly the references Gordin (US 4,816,974), which discloses at least an optical structure including a primary optic reflector with visor attached at a top side thereof and a curved secondary optic for controlling glare, and Tu (US 2012/0008320), which discloses at least an optical structure with LED light sources and secondary optics having at least a curved shape.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761.  The examiner can normally be reached on M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN KRYUKOVA/Examiner, Art Unit 2875